Reversing as to H.E. Hughes and affirming as to H. E. Hughes Company.
A judgment was rendered in the Floyd circuit court in favor of appellee against H. E. Hughes and Company *Page 730 
and H.E. Hughes for less than $500.00. The motion for an appeal by H. E. Hughes  Company is overruled and the judgment as to it is affirmed.
The basis of the action is four notes executed by appellant, H. E. Hughes  Company to the appellee, Washington Finance Corporation. Each of the notes is in the same form and we set out one of them as follows:
"$101.00        "Prestonsburg, Ky., May 26, 1924.
    "Two (2) months after date we promise to pay to the order of Washington Finance Corporation one hundred and one no/100 dollars at the First National Bank, Prestonsburg, Ky.
"No. _____ P. O. __________ Date __________
"H. E. HUGHES  CO., INC.
"H.E. HUGHES, President.
Value Received.
"Discount _____
    "Stamped on back with 4c Internal Revenue stamps and endorsed as follows:
                    "WASHINGTON FINANCE CORP., "LOUIS WOLKEN, Pres."
It is insisted by appellee that H.E. Hughes individually is bound on this note. We do not think so. It is evident that he signed his name as president of H. E. Hughes  Company after having signed the name of his principal. Section 3720b-20, Ky. Stats., is as follows:
    "Where the instrument contains, or a person adds to his signature, words indicating that he signs for or on behalf of the principal, or in a representative capacity, he is not liable on the instrument if he was duly authorized; but the mere addition of words describing him as an agent or as filling a representative character without disclosing his principal, does not exempt him from personal liability."
H.E. Hughes did disclose his principal when he signed the name of the company of which he was president. The original contract which he signed with the Paramount Radio Corporation, who thereafter transferred the evidences of debt to appellee, was signed H. E. Hughes  Company by H.E. Hughes, president. Before purchasing the trade acceptances from the Paramount Radio Corporation appellee shows that it made an investigation *Page 731 
to find out whether the radios had been shipped under the contract. The trade acceptances received by appellee from the Paramount Radio Corporation are not made a part of the record. They were delivered to appellant, H. E. Hughes  Company, when that company satisfied them by executing the notes sued on to appellee. The contract, however, signed by H. E. Hughes 
Company when it ordered the radios from the Paramount Radio Corporation is in the record and it refers to the trade acceptances tendered in payment of the amount due by H. E. Hughes  Company. We will assume that the trade acceptances were signed in the same manner as the contract in satisfaction of which they were issued.
The judgment is affirmed as to H. E. Hughes  Company, but an appeal is granted on the motion of H.E. Hughes, and the judgment is reversed as to him, with directions to dismiss the petition as to him.